Citation Nr: 1332433	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  This matter
comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision
of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln,
Nebraska.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he is entitled to service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus.  The Board remanded this matter in January 2010, April 2012, February 2013, and again in June 2013 for VA opinions adequately clarifying past findings.  Although several opinions were offered, to include an addendum opinion in July 2013 in response to the Board's most recent remand, the Board finds that these opinions are not in compliance with the prior remands.  

The Veteran's service treatment records are negative for a diagnosis of or
treatment for an eye disability and the Veteran does not contend that he has an eye disability that initially manifested during service.  Post-service VA treatment records dated in October 2006 show that the Veteran underwent Diabetic Teleretinal Imaging to determine the existence of retinopathy.  At that time, the Veteran reported changes in his vision, that it goes "in and out," and that sometimes it is difficult to read with his glasses.  He also reported that his eyes "ache (pressure like) at times when they're open."  The test results were "abnormal" and he was noted to have "R) retinal image moderate nonproliferative diabetic retinopathy."  However, a subsequent VA eye examination in January 2007 found no evidence of diabetic eye disease, to include retinopathy.  Instead, the examiner diagnosed mild nuclear sclerosis, mild dry eye syndrome, and compound hypertrophic astigmatism.  According to the examiner, none of these diagnosed conditions were related to the Veteran's service-connected type II diabetes mellitus.  Similarly, a February 2007 VA diabetes mellitus examination found no evidence of visual symptoms related to the Veteran's type II diabetes mellitus.

In light of the discrepancy between the October 2006 report and the January/February 2007 findings, the Board remanded the Veteran's claim in January 2010 for additional evidentiary development, to include affording the Veteran a new VA examination.  In particular, the remand order directed the RO to schedule a VA examination for the purpose of diagnosing or ruling out diabetic retinopathy and for the examiner to express an opinion as to whether any currently diagnosed eye disability was related to the service-connected type II diabetes mellitus.  The examiner was also advised to provide a complete rationale for any stated opinion.  

The Veteran was afforded a VA eye examination in June 2010.  Following a
physical examination, the diagnoses were diabetes mellitus, without diabetic retinopathy, bilaterally; dry eye syndrome, not related to diabetes; bilateral
presbyopia; and nuclear sclerotic cataracts, age related.  As to the briefly noted etiology, the examiner failed to provide any rationale for the opinions stated, nor did the examiner explain the discrepancy regarding the presence or absence of diabetic retinopathy as seen in the October 2006 VA treatment records and the January 2007, February 2007, and June 2010 VA examination reports.   Thus, the Board again remanded the matter in April 2012.  

Following the Board's remand, a May 2012 VA examiner merely stated that there was no February 2007 examination and that the January 2007 and June 2010 VA examinations did not show evidence of diabetic retinopathy.  The May 2012 examiner also stated that diabetes is not known to aggravate or cause dry eye
syndrome.  In January 2013, however, the Veteran's representative cited an article
located on a US government funded research website which indicates a
relationship between dry eye syndrome and type II diabetes mellitus.  The Board remanded the matter in February 2013 for an assessment of the claim with regard to the discrepancy in the medical records, as required by prior remands, and for findings in light of the new evidence suggesting a link between dry eye syndrome and type II diabetes mellitus.  

In March 2013, a VA clinician again indicated that there was no February 2007 VA
examination in the electronic file, despite the clear presence of a February 5, 2007 VA diabetes mellitus examination report which addresses visual symptoms of
the Veteran.  Additionally the clinician did not offer an opinion as to whether any
currently diagnosed eye disorder is due to or aggravated by the service connected
diabetes mellitus.  Thus, the Board again remanded the matter in June 2013.  

The VA examiner that reviewed the claims files to provide an addendum opinion July 2013 clearly had available the Board's requisite question.  The question was restated in the addendum report:  "The examiner must explain the discrepancy regarding the presence or absence of diabetic retinopathy as seen in the October 2006 VA treatment records and the noted VA examination reports to include the February 2007 VA examination report in the file.  Additionally the examiner must provide an opinion as to whether any currently diagnosed eye disability is proximately due to or aggravated by the Veteran's service connected type II diabetes mellitus."  In response, the VA physician noted that VA records were reviewed and inexplicably again stated that there exists no record dated February 5, 2007, in the electronic claims file.  The Board itself has reviewed this record within the electronic claims file.  In particular, it is found immediately following the January 2007 VA examination report referenced by the various VA examiners.  Nonetheless, this examiner did at the very least rendered an opinion related to retinopathy.  In particular, the examiner confirmed the abnormal teleretinal findings of October 2006, and noted that there existed evidence of "one possible small intraretinal hemorrhage that could be interpreted as diabetic retinopathy."  However, the examiner found that it was "more likely" that there was a single intraretinal hemorrhage in the Veteran's eye that later resolved.  The examiner went on to state that the Veteran "has no eye disabilities that I see in his records and as such none are from diabetes."  This VA examiner clearly ignored the various diagnoses present throughout the medical records in this Veteran's claims file, as well as pointed out in the various Board remands throughout the course of this appeal.  In fact, even at the time the RO initially denied the claim, it conceded that several diagnoses were given related to the Veteran's eyes, in particular, mild nuclear sclerosis, mild dry eye syndrome, and compound hyperopic astigmatism.  The claim was denied on the basis that there was no causal connection between these diagnoses and the Veteran's diabetes mellitus, not on the basis that no disability existed.  An opinion or examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derminski, 1 Vet. App. 121, 124 (1991).  Moreover, the examiner ignored the Board's June 2013 remand directive to provide an opinion related to the Veteran's dry eye syndrome, taking into account the evidence added to the record showing a potential causal connection between dry eye and type II diabetes mellitus.  For these reasons, the July 2013 VA physician's analysis is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Further, the clinician did not offer the nexus opinion as mandated by the Board in its prior remands.  Another remand for an addendum opinion is necessary.  Stegall v West, 11 Vet App 268 (1998).

On remand, the RO should again give the Veteran the opportunity to provide information related to any ongoing treatment of his eyes.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the
claims file must be returned to the examiner who
offered the July 2013 opinion, if available.  If the
July 2013 examiner is not available to provide the
addendum, another qualified examiner must be asked
to review the claims file and provide the requested
opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed eye disability is proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus.  This opinion must include an analysis of the Veteran's confirmed dry eye syndrome and a discussion of the internet evidence produced by the Veteran's representative, which suggests a potential causal connection between type II diabetes mellitus and dry eye.  The examiner must address the Veteran's lay statements.  The examiner's rationale must not merely discuss general findings in the medical community, but must analyze the facts and medical evidence in this Veteran's case.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The addendum report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


